                                                                                      REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-6836-GW(JCx)                                            Date      November 2, 2018
 Title             Angel Lopez Pompa v. Walmart Stores, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFF’S MOTION TO REMAND
                             TO SUPERIOR COURT [10]


        On June 28, 2018, Angel Lopez Pompa (“Plaintiff”) filed a Complaint in the Superior Court of
the State of California, County of Los Angeles, against Wal-Mart, Inc. (“Wal-Mart”) and Does 1
through 25 (collectively, “Defendants”) for damages based in personal injury. See generally Complaint,
Docket No. 1-1. On August 9, 2018, Wal-Mart removed the matter to this Court on the basis of
diversity jurisdiction. See generally Notice of Removal, Docket No. 1. Plaintiff filed a motion to
remand the case back to state court. See Plaintiff’s Motion to Remand (“MTR”), Docket No. 10. Wal-
Mart filed a non-opposition to the motion to remand. See Wal-Mart’s Notice of Non-Opposition to
Motion to Remand, Docket No. 12. Wal-Mart attached a joint stipulation from the parties, asserting that
they agreed to a maximum amount of damages Plaintiff could recover was less than $75,000. See Non-
Opp’n, Ex. A (“Stipulation”) at CM/ECF pgs. 3-5, Docket No 12.
        In light of the non-opposition to the MTR and the Stipulation of the parties that the amount
Plaintiff can recover in this case is less than $75,000, the Motion to Remand is GRANTED and this
action is ordered to be remanded to state court forthwith.




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
